DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues that the prior art does not disclose a rugged texture that increases friction between segments.   Applicant argues that a polyhedral shape does not meet the requirement of a “rugged texture”, because Applicant’s specification has disclosed a rugged texture as an “additional measure” for increasing friction between segments.  Applicant argues that “rugged texture” is a property of a surface and not a shape.  While the Examiner understands the Applicant’s position, all the claim limitations must be given their broadest reasonable interpretation, especially in the absence of any defining description in the specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The claims simply fail to distinguish a certain shape of a segment from a particular surface treatment.  Additionally, the specification does not provide adequate description of a structure or surface treatment (such as sand-blasting) that warrant a narrower interpretation of “rugged texture.” The only mention of a rugged texture is in [0090] of Applicant’s original specification, which does not describe any characteristics of this feature.  Applicant states that a material for enhancing friction between segments would be glue or adhesive [0090], but this is not part of the claimed invention.  

Baumgartner discloses the segments may have a polyhedral shape (see column 4, lines 47-50), wherein the outer surface of the segments defines facets and points. A polyhedral segment has a rugged texture as compared to a smooth, spherical body, and therefore meets the broad requirement of “rugged texture.”  The edges and points of two polyhedral segments would have a greater degree of friction between them than a completely smooth, spherical body.  The Examiner also has to treat the term “increasing friction” using a broadest reasonable interpretation, since it is unclear to what degree of friction or surface texture the rugged texture is being compared.  Therefore, Baumgartner is considered to meet the functional requirement “…for increasing friction between the segments to facilitate relative fixation between the segments.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 289, 304, 305, 307 and 323 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 5,755,797 (Baumgartner). 
Claim 289 includes functional limitations that are not given full patentable weight:  “…configured to form an implantable movement restriction device… allowing it to be at least partly invaginated by the patient’s stomach fundus wall, and to be arranged to restrict movement of the cardiac notch of the patient’s stomach towards the patient’s diaphragm without causing an obstruction of a food passageway of the patient…” This language merely sets forth a particular placement of the device in the body, and does not specify any structural characteristics of the device itself. The prior art is not required to disclose the device restricts movement of a cardiac notch, but merely have the capability of being invaginated in a patient’s stomach wall to meet the claim requirements. Similarly, the language “…adapted to disassemble if it leaves its invaginated position in the patient's stomach fundus wall" is treated as functional language that is not required to be explicitly described in the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
The only structures required by claim 1 are first and second segments that are implantable within a patient's stomach wall.  Baumgartner discloses a plurality of implantable segments (7) that are implanted together in an assembled state while being separate from one another and capable of moving away from one another, or disassembling, upon removal from the body.  The segments (7) are capable of being invaginated within a patient’s stomach fundus wall and passing separately through a food passageway.   Although not illustrated, Baumgartner states that the segments (7) may be polyhedral shaped (column 7, lines 47-50).   The term “rugged texture” was given its broadest reasonable interpretation to encompass the polyhedral shaped members (7), since a polyhedron has many faces joined by edges and points, and is therefore not smooth.   The multi-faceted structure meets the significantly broad requirement of “increasing friction between the segments” since the friction between the segments would be greater than that of a smooth, spherical member.   
Regarding claim 304:  the segments (7) are delivered to a patient’s body in a trocar (6) (column 3, lines 50-60).   
Regarding claim 305: Rather, the segments are made of elastic plastic (column 1, line 66 to column 2, line 9), so they have a degree of flexibility.  Baumgartner discloses the segments elastically deform under stress (abstract).
In regards to claim 307: Baumgartner states the segments are formed as solid structures of plastic, such as polyurethane (column 3, lines 50-57), not liquid or gas.   
Regarding claim 323:  The segments are not disclosed as being expandable, which meets the requirement of “non-expandable.”  Rather, the segments are formed as solid structures of plastic, such as polyurethane (column 3, lines 50-57).     


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 308 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baumgartner.   
Baumgartner fails to disclose the particular dimensions of the assembled apparatus, but does disclose the apparatus is configured to fill an intervertebral disk.  Baumgartner teaches that the dimensions of the segments and the number of segments can be varied to fill a cavity appropriately (column 3, lines 60-67).  As widely known in the art, a particular size of a patient’s anatomy varies widely due to patient age, height, race, weight, abnormalities, etc.  Therefore, one of ordinary skill in the art would have found it obvious to modify the number and size of the segments of the Baumgartner apparatus to arrive at a circumference of at least 50 mm, in order to tailor the size of the implant for a particular patient's anatomy. Such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771